State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: July 14, 2016                     521539
________________________________

In the Matter of DONTE LL. and
   Another, Permanently
   Neglected Children.

BROOME COUNTY DEPARTMENT OF
   SOCIAL SERVICES,                         MEMORANDUM AND ORDER
                    Respondent;

CRYSTAL LL.,
                    Appellant.
________________________________


Calendar Date:   May 26, 2016

Before:   Lahtinen, J.P., Rose, Lynch, Clark and Aarons, JJ.

                             __________


     Samuel D. Castellino, Big Flats, for appellant.

      Thomas P. Coulson, Broome County Department of Social
Services, Binghamton, for respondent.

      Christopher A. Pogson, Binghamton, attorney for the
children.

                             __________


Lahtinen, J.P.

      Appeal from an order of the Family Court of Broome County
(Connerton, J.), entered August 5, 2015, which, among other
things, in a proceeding pursuant to Social Services Law § 384-b,
granted petitioner's motion to revoke a suspended judgment, and
terminated respondent's parental rights.

      Respondent is the mother of two children (born in 2006 and
2010), who were removed from her custody in January 2011 and have
                              -2-                521539

remained in foster care. Based upon her admissions of permanent
neglect, a suspended judgment terminating her parental rights was
entered in December 2014 requiring that she comply with certain
conditions for six months. She allegedly failed to comply with
many of the conditions and petitioner moved in May 2015 to revoke
the suspended judgment. Following a hearing, Family Court
revoked the suspended judgment and terminated respondent's
parental rights, freeing the children for adoption. Respondent
appeals.

      "[A] suspended judgment gives a parent who is found to have
permanently neglected his or her child[ren] a brief grace period
within which to become a fit parent with whom the child[ren] can
be safely reunited" (Matter of Cody D. [Brittiany F.], 127 AD3d
1258, 1258 [2015] [internal quotation marks and citations
omitted], lv denied 25 NY3d 913 [2015]). During such grace
period, the "parent must comply with the terms of the suspended
judgment and, if a preponderance of the evidence establishes the
parent's noncompliance, Family Court may revoke the judgment and
terminate that party's parental rights" (Matter of Hazel OO.
[Roseanne OO.], 133 AD3d 1126, 1127 [2015] [internal quotation
marks and citations omitted]). "In view of Family Court's direct
observation of . . . [the witnesses] who testified, its factual
findings will be accorded great deference and will not be
disturbed on appeal unless lacking a sound and substantial basis
in the record" (Matter of Alexandria A. [Ann B.], 93 AD3d 1105,
1106 [2012] [internal quotation marks and citations omitted], lv
denied 19 NY3d 805 [2012]).

      The suspended judgment directed respondent to, among other
things, participate in mental health counseling and substance
abuse treatment, refrain from use of alcohol and illegal drugs,
and keep petitioner informed of her phone number and address.
There was proof at the hearing that respondent did not complete
her mental health counseling, she was removed from the substance
abuse treatment program for repeatedly missing sessions, she
tested positive for alcohol and marihuana use in random screening
tests, she failed to submit to other drug tests, and she
neglected to provide current contact information to petitioner.
Further, she repeatedly missed visitation with the children and
had no contact with them for about two months prior to
                              -3-                  521539

petitioner's motion to revoke the suspended judgment. Although
respondent offered explanations for some of her failures to
comply with the various conditions, the record provides a sound
and substantial basis supporting the finding that she violated
many provisions of the suspended judgment and that, under the
circumstances, freeing the children for adoption is in their best
interests.

     Rose, Lynch, Clark and Aarons, JJ., concur.



     ORDERED that the order is affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court